 WESTERN TEMPORARY SERVICESWestern Temporary Services,Inc. and The ClassicCompany,Inc.andIndiana Joint Board,RetailWholesale and Department Store Union, AFL-CIO. Cases 25-CA-16549 and 25-CA-1655010 February '1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 31 December 1984 Administrative LawJudgeWilliamA. Gershuny issued the attached de-cision.The Respondents filed exceptions and sup-porting briefs.The General Counsel filed a brief insupport of the administrative law judge's decision.Tl a National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhasconsidered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'fmdings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, WesternTemporary Services, Inc., and The Classic Compa-ny, Inc., Ft.Wayne, Indiana, their officers, agents,successors, and assigns, shall take the action setforth in the Order.IThe Respondentsexcepted, inter aha, to thejudge's granting of theGeneral Counsel'smotion tostrike certain of the Respondents'denialsfrom their individual answers, grantingthe General Counsel'sMotion forSummary Judgment and determiningthat certainissues were res judicatabecausepreviouslydeterminedby the Boardin the underlying represen-tation case (25-RC-7862). They argue that they weredenied dueprocessduring the representation proceedingsby the lack of adequate notice tothem of an amendmentto the petitionnaming themas joint employersand thus,by virtueof this irregularity,the mattersdetermined by theBoard therein are not res judicatawith respect to theinstant proceeding.We have carefully considered the record as a whole and affirm the deci-sionof thejudge. Specifically,we find that over 2 weeks prior to theamendmentto thepetition and hearing in the underlying representationcase,the GeneralCounsel issued a complaint allegingthe Respondents asjoint employers.Additionally,while Western TemporaryServices in itsanswerto theinstant complaintcontendsthat it has neverexercised con-trol over TheClassicCompany's labor relations,itadmitstherein thatThe Classic Company controlsthe wages,hours, andworking conditionsof Western's employees working for Classic-thusadmittingthe joint em-ployer statusof the twocompanies.Classicwas present at the representa-tion casehearing and presented evidence through individualsemployedby Classic and Western,inter alia, regardingthe relationship betweenClassic and Western, the referral of employees from Western to Classic,and the controlexercisedby each over the employees involved. There-fore,wereject the Respondents'claimsof lackof due process and findthat theRespondents had adequateopportunityto litigateall relevantissues in the underlying representation case proceeding and thus all issuesraised bythe Respondentshereare resjudicata.2The Classic Company fileda requestfor review withthe Board onthe underlying Regional Director'sDecision and Directionof Election aswell as theSupplementalDecisiontherein.469Walter Steele, Esq.,for the General Counsel.George T Dodd,Esq., of Fort Wayne, Indiana, for Re-spondent Western Temporary.J.Michael O'Hara, Esq.,andThomasM. Kimbrough,Esq.,,of Fort Wayne, Indiana, for Respondent Classic.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge.A hearing was conducted in Fort Wayne, Indiana, onDecember 17, 1984, on a consolidated complaint issuedAugust 24,1984, allegingthat Respondents, as joint em-ployers, have failed and refused, in violation of Section8(a)(1) and(5) of the Act, to bargain with the ChargingParty, which was certified on June 28, 1984, as exclusivebargainingrepresentative of all full-time and part-timeproduction employees at Respondent Classic's FortWayne facility.On the entire record, including my observation of wit-ness demeanor, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAW1. JURISDICTION AND LABOR ORGANIZATIONThe consolidated complaintalleges,each Respondentadmits,and I fmd that each Respondent is an employersubject to the Act and that the Charging Party is a labororganizationwithin the meaning of Section 2(5) of theAct.II.UNFAIRLABOR PRACTICEThrough this unfair labor practice proceeding, Re-spondentsintend to seek appellate review, otherwise un-available to them, of Board procedures and determina-tions in a prior representation proceeding, Case 25-RC-7862.That case was initiated on October 18, 1982, with thefiling of a petition by the Union seeking to represent "allfull time and part time employees" (excluding clericals,guards, supervisors, and technical employees) of theClassic Company (Classic) at its Fort Wayne facility. OnNovember 17, Classic was given notice that a hearing onthe petition would be conducted on November 30. ByletterdatedNovember 29, 1 day before the hearing,Classic and Western Temporary Services, Inc. (Western)were given notice of an amended petition designatingClassic and Western as joint employers and enlarging theunit to include "employees jointly employed" by ClassicandWestern.Classic first received knowledge of theamendment at the November 30 hearing and its motionfor a continuance was denied.Western received noactual knowledge of its joinder prior to November 30and, accordingly, it made no appearance at the hearing.One of itsmanagers,however, was present at the 1-dayhearing asa prospectivewitnessfor Classic.278 NLRB No. 73 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 2, 1983, the Regional Director issued adecision rejecting due process contentions and findingthat Classic and Western were joint employers."An election was conducted on March 4, 1983, with 27votes cast for the Union, 16- against, and 44 challengedballots.On Classic's request for review, the Board by-telegraphic order of August 23, 1983, granted review forthe issue of inclusion of such temporaries in the unit anddenied review on all otherissues.By telegraphic order ofJanuary 4, 1984, the Board directed that only the "parttime" employees supplied by Western who worked atleast an average of 4 hours per week during the 6-monthperiod immediately preceding the election eligibility datewere eligible to vote.Thereafter on February 29, 1984, the Regional Direc-tor issued a Supplemental Decision ordering that ballotsof those eligible part-timeemployees be counted;, onMarch 9, 1984, Classic sought review of that decision; onMay 23, 1984, the Board denied review; on June 22,1984, a second tally of ballots showed 42 votes for theUnion, 12 against, and 17 nondeterminative challengedballots; and on June 28, 1984, a Certificate of Represen-tation was issued.Thereafter, each Respondent rejected, a July 2, 1984demand for bargaining and this unfair labor practice pro-ceeding followed.On October 1, 1984, the General Counsel filed withtheBoard a Motion for Summary Judgment and amotion to strike Respondents' answers, contending thatall relevant issues have been determined in the represen-tation proceeding, that Respondents may not litigate inan unfair labor practice proceedingissueswhich were orcould have been litigated in the prior case and that nohearing is necessary on the consolidated complaint be-cause of the absence of any factual issue. By Order ofOctober 11, the Board denied the motions because of theexistence of factualissues(otherwise unidentified) and re-manded the case for hearing.At the December 17 hearing, the General Counsel re-newed its motion to strike from Respondents' individualanswers denials that Respondents were joint employersobligated to bargain with the Union about the designatedunitwhich included certain temporary employees fur-nished to Classic by Western. Because suchissueswereiTo avoid further delays in the disposition of this case, Western waspermitted to adduce the following uncontroverted evidence at the De-cember 17 unfair labor practice hearing. that R E. Nelson & Associates,Inc., its franchisee in the Fort Wayne area,maintains a pool of qualifiedclerical and light industrial employees and dispatches them on order to itslarge number of employer clients, including Classic; that Western payseach employee an hourly rate which it establishes based on skill andmarket conditions and makes all payroll deductions;that it providesworkmen's compensation coverage and an optional medical insuranceplan, the cost of the latter being born by the employee; that it bills eachemployer on the basis of a flat hourly rate, which includes its costs andprofit; that from late 1982, when it first began to provide temporary lightindustrial employees to Classic, through early December 1984, the date,of the hearing, Western furnished Classic with more than 300 such tem-poraries, not more than' 35 of whom worked at Classic's facility duringany given pay period; that many also were assigned by Western to otheremployers in the area;and that temporaries may, and often do, reject jobassignments.The General Counsel's motion to strike this testimony andto reject supporting exhibits was granted on the asserted grounds that theevidence was irrelevant and did not constitute newly discovered evi-dence.previously determined by the Board in the representationcase and are res judicata here, the motion was grantedfrom the bench.The General Counsel also renewed its motion forjudgment on the pleadings. Briefs were waived and oralargumentwas heard. Jurisdiction and rejection of a bar-gaining demand having been admitted; issues of joint em-ployment, unit description and lack of due processhaving been determined finally by the Board in Case 25-RC-7862; the fact and rate of temporary employee turn-over at the Fort Wayne facility subsequent to that deter-minationbeing immaterial to Respondents' duty to bar-gain;and the pleadingsraising noother factual issue, theGeneral Counsel's motion for judgment must be granted.REMEDYHaving found that Respondents have violated Section8(a)(5) and (1) of the Act, the Board will order them tocease and desist; to bargain on request with the Union;and, if an understanding is reached, to embody the un-derstandingin a signed agreement.To ensure that the unit employees are accorded theservices of their selected bargaining agent for the periodprovided by law, the Board will construe the initialperiod of the certificationas beginningthe date Respond-ents begin to bargain in good faith with the Union.Mar-Jac Poultry Co.,136 NLRB 785 (1962);Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817 (1964),Burnett Construc-tionCo.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondents, Western Temporary Services, Inc.,and The Classic Company, Inc.,- Fort Wayne,Indiana,their officers,agents, successors, and assigns, shall1.Cease and desist from'(a)Refusing to bargain withIndianaJointBoard,RetailWholesale and Department Store Union, AFL-CIO as the exclusivebargainingrepresentative of the em-ployees in the bargaining unit.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the bargaining unit onterms and conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses WESTERN TEMPORARY SERVICES(b) Post at their Fort Wayne,Indiana facilities copiesof the attached notice marked"Appendix."sCopies ofthe notice,on forms provided by the Regional DirectorforRegion 25, after being signed by the Respondents'authorized representative,shall be posted by the Re-spondents immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ents to ensure that the notices are not altered,defaced,or covered byanyother material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government471WE WILL NOT refuse to bargain with Indiana JointBoard, RetailWholesale and Department Store Union,AFL-CIO asthe exclusive bargaining representative ofthe employees in the following bargaining unit:All full time and part time employees of the ClassicCorporation at its Fort Wayne,Indiana facility, in-cluding employees employed jointly with WesternTemporary Services,Inc., and all shipping and re-ceiving, trophy,embrodery,art, retail,screenprintmanual and screenprint automatic employees; butexcluding all office clerical employees,technicalemployees,guard and supervisors as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees in the exercise of therights guaranteed them by Sec.7 of the Act.WE WILL,on request,bargain with the Union as exclu-sive representative of the bargaining unit employees onterms and conditions of employment and;if anunder-standing is reached,embody the understanding in asigned agreement.WESTERN TEMPORARY SERVICES, INC.AND THE CLASSIC COMPANY, INC.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.